UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Celsion Corporation (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CELSION CORPORATION , SUITE 100 LAWRENCEVILLE, NJ 08648 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD FRIDAY, JUNE 19, 2015 To Our Stockholders: Notice is hereby given that the annual meeting (the "Annual Meeting") of the stockholders of Celsion Corporation, a Delaware corporation (the "Company"), will be held at 10:00a.m., local time, on Friday, June 19, 2015 at the Harvard Club of New York, 35 West 44th Street, New York, NY 10036 , for the following purposes, all as more fully described in the accompanying Proxy Statement: 1) To elect two ClassII Directors, each to serve until the Annual Meeting of Stockholders in 2018 and until their respective successors are duly elected and qualified; 2) To ratify the selection of Stegman& Company as the Company's independent registered public accounting firm for the fiscal year ending December31, 2015; 3) To consider and act upon an Amendment to the Celsion Corporation 2007 Stock Incentive Plan, as amended; 4) To approve the issuance of shares of common stock of the Company in relation to the earnout payments for up to $30.4 million that may become payable in the future in connection with the acquisition of assets of EGWU, Inc. (formerly known as Egen, Inc.); and 5) To consider and act upon any other matters that may properly come before the Annual Meeting and any adjournment or postponement thereof. The close of business on April 24, 2015 has been fixed as the record date for the determination of stockholders of the Company entitled to notice of, and to vote at, the Annual Meeting.Only stockholders of record at the close of business on April 24, 2015 are entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof. All stockholders are cordially invited to attend the Annual Meeting. However, whether or not you expect to attend in person, please complete, sign, date and return the enclosed Proxy Card as promptly as possible in the envelope provided for that purpose. Returning your Proxy Card will ensure your representation and help to ensure the presence of a quorum at the Annual Meeting. Your proxy is revocable, as set forth in the accompanying Proxy Statement. Therefore, you may attend the Annual Meeting and vote your shares in person even if you send in your Proxy Card. By Order of the Board of Directors /s/ Jeffrey W. Church Jeffrey W. Church Corporate Secretary April 30, 2015 Lawrenceville, NJ YOUR VOTE IS IMPORTANT THIS PROXY STATEMENT IS FURNISHED IN CONNECTION WITH THE SOLICITATION OF PROXIES BY THE COMPANY, ON BEHALF OF THE BOARD OF DIRECTORS, FOR THE 2MAY 6, 2015. YOU CAN VOTE YOUR SHARES USING ONE OF THE FOLLOWING METHODS: • COMPLETE AND RETURN A WRITTEN PROXY CARD • ATTEND THE COMPANY’S 201 5 ANNUAL MEETING OF STOCKHOLDERS AND VOTE IN PERSON • VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM • VOTE BY PHONE BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING. HOWEVER, TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD AS PROMPTLY AS POSSIBLE IN THE POSTAGE-PREPAID ENVELOPE ENCLOSED FOR THAT PURPOSE, OR SUBMIT YOUR VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM OR VOTE BY PHONE BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT. ANY STOCKHOLDER ATTENDING THE MEETING MAY VOTE IN PERSON EVEN IF HE OR SHE HAS RETURNED A PROXY CARD. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON JUNE 19, 2015. THE PROXY STATEMENT AND OUR 210-K ARE AVAILABLE AT WWW.PROXYVOTE.COM. WHETHER OR NOT YOU INTEND TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD IN THE ENCLOSED PRE-ADDRESSED AND POSTAGE-PAID ENVELOPE OR SUBMIT YOUR VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM OR BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT. CELSION CORPORATION PROXY STATEMENT TABLE OF CONTENTS Page Information Concerning Solicitation and Voting 1 Information About the Annual Meeting 1 Date, Time and Place of the Annual Meeting 1 Who May Attend the Annual Meeting 1 Who May Vote 1 How to Vote 2 Voting by Proxy 2 Quorum Requirement 3 Vote Requirements 3 Other Matters 3 Information about the Proxy Statement and the Solicitation of Proxies 3 Annual Report 4 Householding of Annual Meeting Materials 4 Beneficial Ownership of Common Stock 5 Section 16(a) Beneficial Ownership Reporting Compliance 7 Code of Ethics 7 Certain Relationships and Related Party Transactions 7 Proposal No. 1: Election of Directors 8 General 8 Directors, Executive Officers and Corporate Governance 9 Legal Proceedings 10 Board Leadership Structure and Role in Risk Oversight 11 Committees of the Board of Directors 11 Meetings of the Board and Its Committees 12 Director Nominations 13 Stockholder Communications 15 Board Attendance 15 Director Compensation 16 2014 Director Compensation Table 16 Compensation Committee Interlocks and Insider Participation 17 Stock Ownership Guidelines for Non-Employee and Executive Directors 17 Report of the Audit Committee 18 Executive Compensation 19 Compensation Discussion and Analysis 19 Compensation Committee Report on Executive Compensation 24 2014 Executive Summary Compensation Table 25 Narrative Disclosure to Summary Compensation Table 26 2014 Grants of Plan-Based Awards 28 2014 Outstanding Equity Awards at Year-End 29 Option Exercises and Stock Vested 29 Potential Payments Upon Termination or Change in Control 30 Proposal No. 2: Ratification of Selection of Independent Registered Public Accounting Firm 31 Proposal No. 3: Amendment of the Celsion Corporation 2007 Stock Option Plan 33 Proposal No. 4: Approval of the Issuance of Shares of Common Stock in Relation to Earnout Payments of up to $30.4 Million that May Become Payable in Connection with the Acquisition of Assets of EGEN 43 Stockholder Nominations and Proposals for the 2016 Annual Meeting of Stockholders 48 Where You Can Find Additional Information 48 i CELSION CORPORATION PROXY STATEMENT INFORMATION CONCERNING SOLICITATION AND VOTING This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Directors of Celsion Corporation, a Delaware corporation (sometimes referred to in this Proxy Statement as the "Company", "Celsion", "we" or "us"), for exercise in voting at the Company’s 2015 Annual Meeting of Stockholders to be held on Friday, June 19, 2015 (the "Annual Meeting") for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. We are first sending this Proxy Statement, accompanying Proxy Card, Notice of Annual Meeting of Stockholders and Annual Report on Securities and Exchange Commission ("SEC") Form10-K for the fiscal year ended December31, 2014 ("2014 Annual Report on Form10-K") to our stockholders on or about May 6, 2015. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting To Be Held on Friday, June 19, 2015. The Proxy Statement and our 2014 Annual Report on Form10-K are available at www.proxyvote.com or you may request a printed or electronic set of the proxy materials at no charge. Instructions on how to access the proxy materials over the Internet and how to request a printed copy may be found on the Notice. In addition, any stockholder may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Choosing to receive future proxy materials by email will save us the cost of printing and mailing documents to stockholders and will reduce the impact on our environment. A stockholder who chooses to receive future proxy materials by email will receive an email prior to next year’s Annual Meeting with instructions containing a link to those materials and a link to the proxy voting website. A stockholder’s election to receive proxy materials by email will remain in effect until the stockholder terminates it. Celsion is a fully-integrated oncology drug developmentcompany focused on developing a portfolio of innovative cancer treatments, including directed chemotherapies, immunotherapies and RNA- or DNA-based therapies. The Company's lead program is ThermoDox®, a proprietary heat-activated liposomal encapsulation of doxorubicin, currently in Phase III development for the treatment of primary liver cancer and in Phase II development for the treatment of recurrent chest wall breast cancer. The Company’s pipeline also includes GEN-1, a DNA-based immunotherapy for the localized treatment of ovarian and brain cancers. Celsion has three platform technologies for the development of novel nucleic acid-based immunotherapies and other anti-cancer DNA or RNA therapies, including TheraPlas™, TheraSilence™ and RAST™. Our principal executive offices are located at 997 Lenox Drive, Suite 100, Lawrenceville, NJ 08648, and our telephone number is (609)896-9100. INFORMATION ABOUT THE ANNUAL MEETING Date, Time and Place of the Annual Meeting Our 2015 Annual Meeting will be held at 10:00a.m., local time, on Friday, June 19, 2015 at the Harvard Club of New York, 35 West 44th Street, New York, NY 10036. Who May Attend the Annual Meeting Only stockholders who own our common stock, par value $0.01 per share (our "Common Stock"), as of the close of business on April 24, 2015, the record date for the Annual Meeting (the "Record Date"), will be entitled to attend the Annual Meeting. At the discretion of management, we may permit certain other individuals to attend the Annual Meeting, including members of the media and our employees. Who May Vote Each share of our Common Stock outstanding on the Record Date entitles the holder thereof to one vote on each matter submitted to the stockholders at the Annual Meeting; provided, however, that pursuant to NASDAQ Marketplace Rules,the 2,712,188shares of Common Stock issued toEGWU, Inc. (formerly known as Egen, Inc.), an Alabama corporation (“EGEN”), at the closing of the acquisition will not be entitled to vote on Proposal No. 4 and will not be counted in determining votes cast for purposes of Proposal No. 4. Only stockholders who own Common Stock as of the close of business on the Record Date are entitled to notice of, and to vote at, the Annual Meeting.As of the Record Date, there were20,005,186 shares of our Common Stock issued and outstanding. 1 How to Vote If you were a holder of our Common Stock as of the Record Date, you are entitled to vote at the Annual Meeting, and we encourage you to attend and vote in person .HOWEVER, WHETHER OR NOT YOU INTEND TO ATTEND THE ANNUAL MEETING, THE BOARD OF DIRECTORS REQUESTS THAT YOU COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD IN ORDER TO ENSURE THE PRESENCE OF A QUORUM. A pre-addressed and postage-paid return envelope is enclosed for your convenience. Alternatively, you may cast your vote via the internet at www.proxyvote.com or by phone by calling the number printed on the accompanying voting document. If your shares are held in the name of a bank, broker, or other holder of record, you will receive instructions from the holder of record that you must follow in order for your shares to be voted. If your shares are not registered in your own name and you plan to vote your shares in person at the Annual Meeting, you should contact your broker or agent to obtain a proxy and bring it to the Annual Meeting in order to vote. Voting by Proxy If you vote by proxy, the individuals named on the proxy, or their substitutes, will vote your shares in the manner you indicate. If a beneficial owner who holds shares in street name does not provide specific voting instructions to their brokerage firm, bank, broker dealer or other nominee, under the rules of certain securities exchanges, including NASDAQ Marketplace Rules, the brokerage firm, bank, broker dealer or other nominee holding those shares may generally vote as the nominee determines in its discretion on behalf of the beneficial owner on routine matters but cannot vote on non-routine matters, the latter of which results in “broker non-votes.”Proposal No. 2 involves matters we believe to be routine. Accordingly, no broker non-votes are expected to exist in connection with Proposal No. 2. Broker non-votes are expected in connection with Proposals No. 1, 3 and 4. Thus, if you date, sign, and return the proxy card without indicating your instructions, your shares will be voted as follows: ● Proposal No. 1. “
